DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIHARA (JP 3591579 B2, machine translation of English) in view of TANIGUCHI (JP 2009222888 A, machine translation of English) and Fujita et al. (US 20070116936 A1).
	Regarding claim 1, ISHIHARA discloses a sliding mechanism (Figs. 1 and 4; para. 0032) comprising:  5a first member (9); a second member (41a) harder than the first member.
	ISHIHARA does not mention explicitly: a plurality of particulate third members sandwiched between the first member and the second member and disposed to be slidable on the second member; wherein the third members are fixed to the first member or the second member by an adhesive material; a height of at least some of the third members is larger than a thickness of the adhesive material, and a top portion of at least one of the third members protrudes above an upper surface of the adhesive material.  
	TANIGUCHI discloses a sliding mechanism (the coupling between 28 and 32), comprising: a first member (28); a second member (32); a plurality of particulate third members (the fine ceramic particle layer 2, Fig. 2) sandwiched between the first member and the second member and disposed to be slidable on the second member (Abstract; page 4, the 2nd to last paragraph). 
Since ISHIHARA and TANIGUCHI are in the same field of endeavor (sliding mechanism of relative movement between two surfaces), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate TANIGUCHI’s teaching of fine particle layer into the ISHIHARA’s sliding mechanism to arrive the claimed invention. Doing so would facilitate the relative sliding movement by reducing friction between the opposing surfaces/members (TANIGUCHI, Abstract).
Fujita discloses a coating layer (18, see Figs. 1-2 and para. 0085) having a sliding surface adhered to a  base member (24), said sliding surface comprising: a plurality of particulate members (16) fixed to the base member by an adhesive material (para. 0021-0023; 0026. 0030); wherein a height of at least some of the particulate members is larger than a thickness of the adhesive material, and a top portion of at least one of the third members protrudes above an upper surface of the adhesive material (para. 0021, 0030-0032, 0074, 0085: “To this base material 24, a coating layer 18 which is formed by laminating a solid lubricant plate crystal particle 16 is adhered”).
Since TANIGUCHI teaches the general condition of the sliding mechanism (see. e.g., page 19, the 2nd to the last paragraph: “…, the fine particle layer 2 is interposed between the magnetic plates 28 and 32. However, instead of the fine particle layer 2, other means for reducing the friction between the magnetic plates 28 and 32 are provided. May be applied. For example, grease may be applied between the magnet plates 28 and 32”; page 20, “DRAWING DESCRIPTION”, “…. The coupling|bonding means …”), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of ISHIHARA and TANIGUCHI to arrive the claimed invention by fixing the TANIGUCHI sliding member (i.e., a plurality of particulate third members) onto one of the base member (the first member or the second member) using an adhesive material as taught by Fujita. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious. And doing so would achieve a robust coating layer with further low friction between layers in the solid lubricant plate crystal particles forming the coating layer (Fujita, para. 0019).
Regarding claim 2, ISHIHARA does not but TANIGUCHI discloses: a liquid member (e.g., grease) disposed on top of the first member and making contact with the plurality of third members (page 7, the 2nd to last paragraph).  As such, the combination of ISHIHARA/TANIGUCHI/Fujita renders the claimed invention obvious.
Regarding claim 3, ISHIHARA does not but TANIGUCHI discloses: 15wherein, in a case where the second member moves with respect to the first member, a first relative velocity V1 of the second member with respect to the first member is greater than second relative velocities V2 of the third members with respect to the first member (inherent to the structure and configuration as shown in Fig. 2 and page 4, the 2nd to last paragraph).  As such, the combination of ISHIHARA/TANIGUCHI/Fujita renders the claimed invention obvious.
Regarding claims 9 and 10, ISHIHARA discloses: wherein, in a case where 10there is a change in positional relationship between the first member and the second member, a change in position of a first region of the first member that faces the second member is greater than a change in position of a second region of the second member that faces the first member (inherent to the structure and configuration as shown in Fig. 4); 15wherein, in a case where there is a change in positional relationship between the first member and the second member, a change in position of a second region on the second member that faces the first member is larger than a change in position of a first region on the first member that faces the second member (inherent to the structure and configuration as shown in Fig. 4).  
Regarding claim 11, ISHIHARA discloses: a keyboard apparatus (Fig. 1) comprising: a key (1W or 1B); a sliding mechanism (Fig. 4) according to claim 1, the sliding mechanism being connected to the key; and  25a mass body (40), connected to the sliding mechanism, that revolves according to a depression of the key, wherein one member of the first member and the second member is connected to the key, and 19the other member of the first member and the second member is connected to the mass body (Figs. 1 and 4).  
Regarding claim 12, ISHIHARA discloses a keyboard apparatus (Fig. 1) comprising:  5a frame (10); a key (1W or 1B) that revolves with respect to the frame; and a sliding mechanism (Fig. 4) according to claim 1, the sliding mechanism being connected to the frame and the key, wherein one member of the first member and the second member is 10connected to the key, and the other member of the first member and the second member is connected to the frame (Figs. 1 and 4).  
Regarding claim 13, ISHIHARA discloses a keyboard apparatus (Fig. 1) comprising:  15a key; a mass body that revolves according to a depression of the key; and a sliding mechanism according to claim 1, the sliding mechanism being connected to the mass body, wherein one member of the first member and the second member is 20connected to a spindle (e.g., 32) serving as an axis on which the mass body revolves, and the other member of the first member and the second member is connected to a bearing in which the spindle is held (Figs. 1 and 4).
4.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIHARA in view of TANIGUCHI and Fujita as applied to claim 1 above, further in view of ARAKI (JP 2008107598 A, machine translation of English).
	Regarding claim 5, the combination of ISHIHARA, TANIGUCHI and Fujita is silent on: a recess, defined in a surface of the first member, that restricts a movement of the third 25members.
	ARAKI discloses a sliding mechanism comprising:  5a first member (e.g., the movement-restricting-member 71, Fig. 8); a second member (28e); a plurality of particulate third members (11) sandwiched between the first member and the second member and disposed to be slidable (by inherency, particles 11 are moveable or slidable with respect to mass 28e) on the second member (see Figs. 8b and 8c, and related text); and a recess (formed by 71a), defined in a surface of the first member (Fig. 8), that restricts a movement of the third 25members (see Figs. 8b and 8c, and related text).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate ARAKI’s teaching of the recessed support into the combination of ISHIHARA/TANIGUCHI/Fujita sliding mechanism to arrive the claimed invention. Doing so would facilitate restricting a movement of the third 25members (ARAKI, page 13, “As a result, the plurality of particles 11 are restricted from moving to the left and right of the key arrangement direction beyond the range of one key, in other words, beyond the range of one mass body”).
	Regarding claim 8, the combination of ISHIHARA/TANIGUCHI/Fujita is silent on: wherein the third members are harder than the first member and softer than the second member.  
ARAKI teaches: the third members are made of sand, plastic sphere, or ceramic sphere, etc. (page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of ISHIHARA/TANIGUCHI/Fujita to arrive the claimed invention by selecting a proper material for forming the  third members as a desired design choice, e.g., the third members are harder than the first member and softer than the second member, to arrive the claimed invention. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
5.	Claims 6 and 7 are allowed.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 6 is the inclusion of the limitation of: a recess, defined in a surface of the first member, that restricts a movement of the third members, wherein the recess is extended by holds only one of the third members. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 7 is the inclusion of the limitation of: a recess, defined in a surface of the first member, that restricts a movement of the third members, wherein a size of the recess is equal to or greater than a particle diameter of each of the third members and is less than a double of the particle diameter. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

	Response to Arguments
7.	Applicant's arguments received 09/30/2022 with respect to claims 1-3, 5 and 8-13 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837